DUFRESNE, Justice
(concurring).
I agree fully with the reasoning and the results of the Court’s decision in this case. However, multiple references in the opinion to Williams v. Kinney, Me., 220 A.2d 234 (May 31, 1966), impel me to state that my concurrence herein should in no way be construed as a withdrawal on my part from the position taken in my dissenting opinion in Williams. I must disagree with the assertion that “Williams ■ announced no new law” and that “[i]ts result obtained only from the unique facts in the case.” I would substitute for that conclusory statement one of my own: Williams should be overruled.
Without further ado, I concur.